Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 04/07/2016. 

Allowance
Claims 1-20 are allowable.

Reason for Allowance
Independent claims 1, 8 and 15 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the following limitations content management (in combination with all other features in the claim),  
forecasting data access patterns of one or more queries issued to a plurality of data partitions,  using pattern data identified from historical queries specifically directed to join operations and issued to at least two of the plurality of data partitions in conjunction with one another, wherein the pattern data is used to correlate those of the at least two of the plurality of data partitions to a particular type of the join operations specified in a respective query of the one or more queries; and dynamically distributing and replicating data to one or more existing data partitions or additional of the plurality of data partitions according to the forecasting.
     

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/12/2022